Title: From John Quincy Adams to William Smith Shaw, 3 September 1806
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Quincy 3. September 1806.

I now enclose you the auctioneer’s Bill and will thank you to make out the list of the Books, by their titles, with the prices fixed against them, and get the receipt of the auctioneer upon it, as received of me, which will be necessary for me as a voucher—There are only two volumes (Mason on Elocution, and Carey’s Pocket Atlas, which I purchased for myself, and are not to be included in the list—I have put them apart at Wells’s—The others are all in a trunk—Be kind enough to have the Set of the Historical Society’s publications also ready at Wells’s for  packing up with the rest as soon as possible.
Your’s truly.
J. Q. Adams